DETAILED ACTION
Claims 1-8, 10-16 and 18-22 are pending for consideration following applicant’s amendment filed 6/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/22/2022.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 is amended to correct a typographical error.  Claim 12 is amended to remove limitations which were incorporated into claim 1.  Claims 21 and 22 are amended to conform with the previously recited terms in the base claims.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1, line 12: “hosing” is changed to --housing--
Claim 12, lines 1-2: “wherein the electric actuator has an actuator housing and the valve has a valve housing, and a plurality of posts” is changed to --wherein a plurality of posts--

Claim 21, line 1: “said distinct metal material” is changed to --said distinct material--

Claim 22, line 1: “said distinct metal material” is changed to --said distinct material--

Allowable Subject Matter
Claims 1-8, 10-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach the combination of limitations set forth in independent claims 1 and 13.  Kawasaki (US Patent 6837485) is considered the closest prior art and teaches a valve having a shaft 8, the valve movable between an open position (direction A shown in Figure 1) and a closed position (direction B shown in Figure 1); and an electric actuator (within 13; e.g. a linear solenoid) coupled to the shaft (at portion 13a) and configured to move the valve between the open position and the closed position, wherein a housing thermal barrier (20 provides at least some thermal barrier) is arranged between a valve housing 5 and electric actuator housing 13; wherein the shaft comprises a first shaft portion 8 that is attached to the valve 9 and a second shaft portion 13a attached to the electric actuator, wherein a shaft thermal barrier 10 (bush 10 provides at least some thermal barrier) is arranged between the first and second shaft portions (as shown in Figure 1), said shaft thermal barrier 10 moving with said first and second shaft portions (as shown in Figure 1).
Kawasaki fails to teach the shaft thermal barrier within the electric actuator housing in combination with the limitations that the valve housing and actuator housing are formed of distinct materials.  Kawasaki further fails to teach the shaft thermal barrier formed of at least one of titanium or a ceramic material.  Ohmi et al. (US Patent 6193212) teaches a valve shaft formed of two portions (109 and 108), wherein the connection is formed within an actuator housing 120.  Mori et al. (US Patent Application 2002/0033465) teaches a valve shaft portion 1a which includes a titanium cap 3 (para. 0031).  However, there is not sufficient evidence absent impermissible hindsight bias that it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Kawasaki such that the bush is moved to be placed within the actuator housing as taught by Ohmi and further modified such that it is formed of titanium as taught by Mori.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753